Citation Nr: 1647175	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent prior to October 1, 2013 and a compensable evaluation thereafter for service-connected residuals of a left ankle sprain. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Counsel





INTRODUCTION

The Veteran had active service from February 1991 to May 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2009, which denied the Veteran's claim for an increased evaluation for service-connected residuals of a left ankle sprain in excess of 20 percent.  It had been evaluated as 20 percent disabling since 1998.  

After the appeal was certified by the RO, (which apparently occurred in December 2012), the Veteran's 20 percent evaluation was reduced to a non-compensable level, in a July 2013 rating action, as the RO concluded the evidence had shown improvement in the condition.  The reduction was made effective from October 2013.  

The Board also observes, the Veteran had initially indicated via her VA Form 9 (Substantive Appeal) that she desired a hearing before Veterans Law Judge.  Such hearing was scheduled for February 2013, but records indicate that the Veteran failed to appear.  Neither the Veteran nor her representative have provided any indication as to good cause for the failure to appear and have not provided any further request for a hearing.  As such, the Board deems that the Veteran's hearing request is effectively withdrawn and shall proceed with adjudication accordingly.

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).  The Veteran has not contended that her service-connected disability alone renders her unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858  (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

In this case, the examination forms used in the administration of the August 2008 and July 2012 VA examinations appear to have used a format that did not contain any discussion of active versus passive ranges of motion, nor was there any discussion of weight-bearing as appears to have been contemplated by the holding in Correia.  Accordingly, the Veteran should be afforded a new VA examination to address this matter.   

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated her for the disability on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the service-connected residuals of a left ankle sprain. The claims file should be made available to the examiner.  

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite joint, if it is undamaged. If any of the joints cannot be so tested, then the examiner should indicate that such testing cannot be done. 

Any opinions expressed in the report should be fully explained.  

3. After completing the above action, the claim should be re-adjudicated. If it remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




